UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 30, 2013 TRIDENT BRANDS INCORPORATED (Exact name of registrant as specified in its charter) Nevada 000-53707 20-1367322 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) Third Floor, Olde Towne Marina, Sandyport Nassau, Bahamas SP-63777 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 888.593.0181 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws Item 7.01 Regulation FD Disclosure Effective July 30, 2013, our company filed a Certificate of Change with the Nevada Secretary of State to give effect to a forward split of our authorized, issued and outstanding shares of common stock on a four (4) new for one (1) old basis and, consequently, our authorized share capital shall increase from 75,000,000 to 300,000,000 common shares and our issued and outstanding common stock shall increase from 7,000,000 to 28,000,000 shares, all with a par value of $0.001. The forward split becomes effective with the Over-the-Counter Bulletin Board at the opening of trading on July 30, 2013 under the symbol “TDNTD”.The "D" will be placed on our ticker symbol for 20 business days.Our new CUSIP number is 89616C 201. Item 9.01 Financial Statements and Exhibits 3.1 Certificate of Change filed with the Nevada Secretary of State on July 19, 2013 with an effective date of July 30, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRIDENT BRANDS INCORPORATED /s/ Mark Holcombe Mark Holcombe President and Director Date: July 30, 2013 2
